Exhibit DatedFebruary23,2009 SUPPLY AGREEMENT BETWEEN (1)Nisshin Pharma Inc. (“Nisshin”) AND (2)Amarin Pharmaceuticals (Ireland) Ltd. (“Amarin”) 1 DEFINITIONS 2 2 DUTIES 3 3 ORDER, ACCEPTANCE AND DELIVERY 4 4 ROLLING FORECAST 5 5 PRICE AND MILESTONE PAYMENTS 6 6 WORKING GROUP 7 7 TECHNICAL AGREEMENT 7 8 LONG-TERM SUPPLY AGREEMENT 7 9 TECHNOLOGY TRANSFER 7 10 WARRANTIES 8 11 SHIPPING TERM / TITLE AND RISK 9 12 CONFIDENTIAL INFORMATION 9 13 FORCE MAJEURE 11 14 TERM 11 15 TERMINATION 11 16 CONSEQUENCES OF TERMINATION 12 17 ASSIGNMENT 12 18 MISCELLANEOUS 12 Certain portions of this Exhibit have been omitted pursuant to a request for “Confidential Treatment” under Rule 24b-2 of the Securities and Exchange Commission.Such portions have been redacted and bracketed in the request and appear as [*] in the text of this Exhibit.The omitted confidential information has been filed with the Securities and Exchange Commission. SUPPLY AGREEMENT THIS AGREEMENT (hereinafter the "Agreement") is made as ofFebruary 23
